Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 10-18, 21 and 23-25 is/are rejected under 35 U.S.C. 102(a)(1)-(2) as being anticipated by Tate (Pub. No.: US 2013/0306841).
Re claim 1, Tate, FIGS. 8 and 11 teaches an image sensor comprising: 
a first column line (LV1/LV3) and a second column line (LV2/LV4) extending in a first direction; 
a plurality of pixel groups (P(1, 1)/P(2, 1)/P(1, 2)/P2, 2)) each connected to respective ones of the first column line (LV1/LV3) and the second column line (LV2/LV4), the plurality of pixel groups each including a plurality of pixels; 
a bias circuit including a first current circuit (332-1/332-3, note that these two are coming from the same elements 332) and a second current circuit (332-2/332-4), the first current circuit and the second current circuit configured to output different bias currents in a first operational mode; and 
while disconnecting the first column line (LV1/LV3) from the second current circuit (332-4) and disconnecting the second column line (LV2/LV4) from the first current circuit (332-3) during a first time period, and 
connect (by close switch 401-1/402-1, FIG. 11) the first column line (LV1/LV3) to the second current circuit (332-2/332-4) and connect the second column line (LV2/LV4) to the first current circuit (332-1/332-3) while disconnecting the first column line (LV3) from the first current circuit (332-1) and disconnecting the second column line (LV4) from the second current circuit (332-2) during a second time period subsequent to the first time period such that the first column line (LV1) and the second column line (LV2/LV4) are each connected to different ones of the first current circuit (332-3) and the second current circuit (332-4) during different ones of the first time period (Փodd, FIG. 9) and the second time period (Փeven).
Re claim 2, Tate, FIGS. 8 and 11 teaches the image sensor of claim 1, wherein the first current circuit is configured to output a first bias current (332-1), and the second current circuit is configured to output a second bias current (332-2), the second bias current having a different value than the first bias current.
Re claim 3, Tate, FIGS. 8 and 11 teaches the image sensor of claim 1, wherein, during a third time period (the third pulse of Փ0, Fig. 12) subsequent to the second time period, the switching circuit is configured to, connect the first column line (LV1) to the first current circuit (332-1), and connect the second column line (LV2) to the second current circuit (LV2).
Re claim 4, Tate, FIGS. 8 and 11 teaches the image sensor of claim 1, wherein the first time period is shorter than or equal to the second time period (time period of Փodd and Փeven).
Re claim 5, Tate, FIGS. 8 and 11 teaches the image sensor of claim 1, wherein each of the first time period and the second time period (of Փ0, FIG. 12) are integer multiples of a horizontal time period associated with reading out a reset voltage (RST) and a pixel voltage (PDa/PDb) from one of the plurality of pixels.
Re claim 6, Tate, FIGS. 8 and 11-12 teaches the image sensor of claim 1, wherein, in a second operational mode (on repeating of cycle mode between Փodd, Փeven/Փ0 and Փ1) different from the first operational mode, the switching circuit is configured to, connect the first column line (LV1) to the first current circuit (332-1), and connects the second column line (LV2) to the second current circuit (332-2).
Re claim 7, Tate, FIGS. 8 and 11 teaches the image sensor of claim 6, wherein, in the second operational mode, the first current circuit is configured to output a first bias current (332-1) and the second current circuit is configured to output a second bias current (332-2) such that the first bias current and the second bias current are substantially same (when the signal is read on BOTH LV1 and LV2).

    PNG
    media_image1.png
    918
    971
    media_image1.png
    Greyscale

Re claim 10, Tate, FIGS. 8 and 11 teaches the image sensor of claim 1, further comprising: 
a readout circuit configured to obtain a reset voltage (from RST transistor) and a pixel voltage (PDa/PDb) from at least one of the plurality of pixels through a first pixel node ([FPN], FIG. 11 [as shown above]) or a second pixel node, the first pixel node being between the first column line (LV1) and the switching circuit (331-1/331-2) and the second pixel node [SPN] being between the second column line (LV2) and the switching circuit.
Re claim 11, Tate, FIGS. 8 and 11-12 teaches the image sensor of claim 10, wherein the readout circuit is configured to, 
obtain the reset voltage (from RST transistor) and the pixel voltage (P(1, 1)/P2, 1)) through the first pixel node [FPN]during the first time period, and 
obtain the reset voltage and the pixel voltage (P(1, 2)/P2, 2)) through the second pixel node [SPN] during the second time period.
Re claim 12, Tate, FIGS. 8 and 11-12 teaches the image sensor of claim 10, wherein the readout circuit comprises: 
a sampling circuit (351-1/351-2) having a first input terminal (a) and a second input terminal (a right at the node with the + sign), the first input terminal being connected to the first pixel node [FPN] or the second pixel node [SPN], and the second input terminal (b) configured to receive a ramp voltage; and 
a selection circuit (403a-1) configured to connect one of the first pixel node [FPN] and the second pixel node [SPN] to the first input terminal.
Re claim 13, Tate, FIGS. 8 and 11-12 teaches the image sensor of claim 1, wherein the switching circuit comprises: 
a first switch (331-1) connected between the first column line (LV1) and the first current circuit (332-1); 
a second switch (401-1) connected between the first column line and the second current circuit; 
a third switch (402-1) connected between the second column line and the first current circuit; and 
a fourth switch (331-2) connected between the second column line (LV2) and the second current circuit.
Re claim 14, Tate, FIGS. 8 and 11-12 teaches the image sensor of claim 13, wherein the image sensor is configured to, 
turn on and turn off the first switch and the fourth switch simultaneously (Փodd via Փ0 of FIG. 12), and 
turn on and turn off the second switch and the third switch simultaneously (Փeven via Փ1 of FIG. 12).
Re claim 15, Tate, FIGS. 8 and 11-12 teaches the image sensor of claim 14, wherein the image sensor is configured to, 
turn off the second switch (401-1) and the third switch (402-1, note that Փodd timing is aligned with Փ0 timing), when the first switch (331-1) and the fourth switch (331-2, and Փeven timing is align with Փ1) are turned on, and 
turn on the second switch and the third switch (the period of 5V of Փodd and Փ0), when the first switch and the fourth switch are turned off (the period of 0V of Փeven and Փ1).
Re claim 16, Tate, FIGS. 8 and 11-12 teaches the image sensor of claim 1, wherein each of the first current circuit and the second current circuit are configured to continuously output the bias currents during both the first time period and the second time period (the timing when all four switches 331-1/331-2/401-1/401-2 turn ON).
Re claim 17, Tate, FIGS. 8 and 11 teaches an image sensor comprising: 
a plurality of column lines [(LV1)/ (LV2)] extending in a first direction and arranged in a second direction; 
a plurality of pixel groups (P(1, 1)/P(2, 1)/P(1, 2)/P2, 2)) each including two or more adjacent pixels, the plurality of pixel groups connected to at least one of the plurality of column lines; 
a bias circuit including a plurality of current circuits [(332-1)/(332-2)] configured to supply a bias current to the plurality of column lines; and 
a switching circuit [(331-1/331-2)/(401-1/402-1)] connected between the plurality of column lines [(LV1)/ (LV2)] and the bias circuit [(332-1)/(332-2)], the switching circuit being arranged such that at least a pair of column lines (LV3/LV4) disposed adjacently to each other among the plurality of column lines [(LV1)/ (LV2)] share one of the plurality of current circuits such that the pair of column lines (LV3/LV4) are each connected to the one of the plurality of current circuits (331-1/331-2/331-3/331-4) during different sequential time periods (wherein Փ0 is OFF and Փ is ON).
Re claim 18, Tate, FIGS. 8 and 11 teaches the image sensor of claim 17, wherein the pair of column lines comprises: 
a first column line (LV1) connected to a plurality of first pixel groups [(P1, 1)/(P2, 1)] of the plurality of pixel groups; and 
a second column line (LV2) connected a plurality of second pixel groups [(P1, 2)/(P2, 2)] of the plurality of pixel groups, the plurality of second pixel groups being different from the plurality of first pixel groups.
Re claim 21, Tate, FIGS. 8 and 11 teaches an image sensor comprising: 
a first column line (LV1) and a second column line (LV2) extending in a first direction; 
a plurality of pixels (P(1, 1)/P(2, 1)/P(1, 2)/P2, 2)) each connected to respective ones of the first column line and the second column line; 
a bias circuit including, 
a first current circuit (332-1, FIG. 11) configured to output a first bias current, the first current circuit including a plurality of first transistors, and 
a second current circuit (332-2) configured to output a second bias current, the second current circuit including a plurality of second transistors, the plurality of second transistors having substantially a same size as the plurality of first transistors; 
a switching circuit configured to, during two sequential time periods, connect the first column line and the second column line (LV1/LV2) to different ones (403a-1 is ON while 401-1 is OFF) of the first current circuit and the second current circuit (332-3/332-4) while disconnecting the first column line and the second column line (332-1/332-2) from another one of the first current circuit and the second current circuit (332-3/332-4); and 
a current mirror circuit including, 
a first current mirror circuit [332-1/331-1] configured to control the first current circuit to output the first bias current, and 
a second current mirror circuit [332-2/331-2] configured to control the second current circuit to output the second bias current.
Re claim 23, Tate, FIGS. 8 and 11 teaches the image sensor of claim 21, further comprising: 
a readout circuit configured to obtain a reset voltage (RST transistor) and a pixel voltage from each of the plurality of pixels; wherein the switching circuit is configured to, 
connect the first current circuit (RST/AMP/SEL of Pc(1,1)) to the first column line (LV1) and connect the second current circuit (RST/AMP/SEL of Pc(1,2)) to the second column line (LV2), in response to the readout circuit obtaining the reset voltage and the pixel voltage through the first column line, and 
connect the first current circuit (RST/AMP/SEL of Pc(1,1)) to the second column line (LV2) and connect the second current circuit (RST/AMP/SEL of Pc(1,2)) to the first column line (LV1), in response to the readout circuit obtaining the reset voltage (RST of Pc(1, 2)) and the pixel voltage through the second column line (LV2, note that by closing [402-1 & 401-1]).
Re claim 24, Tate, FIGS. 8 and 11 teaches the image sensor of claim 23, wherein, when the readout circuit (RST of LV1) is connected to the first column line and is separated from the second column line (RST of LV2), the first bias current (when the signal is read on LV1) is greater than the second bias current (when the signal is NOT read on LV1, ¶ [0279]-0282]).
Re claim 25, Tate, FIGS. 8 and 11 teaches the image sensor of claim 23, wherein, when the readout circuit is connected to the first column line (RST of LV1) and the second column line (RST of LV2), the first bias current is substantially same as the second bias current (when the signal is read on BOTH LV1 and LV2).
Response to Arguments
Applicant's arguments with respect to claims 1, 17 and 21 on the remarks filed on 01/04/2021 have been considered but are moot in view of the new ground(s) of rejection of claim 1 [new matching elements] and not persuasive for the rejection of claims 17 and 21.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY TRAN whose telephone number is (571)270-1749.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TONY TRAN/Primary Examiner, Art Unit 2894